PER CURIAM.
We affirm the trial court’s ruling that appellant was in contempt for failing to comply with the visitation and related shared parental responsibility provisions as set forth in the parties’ marital settlement agreement. However, we determine the purge provisions to be too extreme, both for the mother and for the best interests of the minor child. We therefore, remand for the trial court to modify the purge provisions after considering the child’s best interests. See § 61.13(4), Fla. Stat. (2000); Crutchfield v. Crutchfield, 345 So.2d 831 (Fla. 1st DCA 1977).
DELL, POLEN and TAYLOR, JJ„ concur.